Case:18-18627-JGR Doc#:27 Filed:11/29/18               Entered:11/29/18 12:27:30 Page1 of 2



  UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO
                  Bankruptcy Judge Joseph G. Rosania, Jr.

 In re:                                               )                     Bankruptcy Case No.
 DENNIS K. OBDUSKEY                                   )                          18-18627-JGR
                                                      )                              Chapter 13
 Debtor(s).                                           )
 Last four digits of SS#: 8785                        )
                                                      )

 ORDER DENYING CONFIRMATION OF PLAN; DIRECTING FILING AND NOTICE
  OF AMENDED PLAN AND NOTICE OF HEARING ON PLAN CONFIRMATION

      THIS MATTER comes before the Court on review of the within case file and the
Confirmation Status Report filed by Debtor(s) in accordance with Local Bankruptcy Rule 3015-1
on November 28, 2018 (Docket #26). The Court,

       DOES FIND that the Report indicates that Debtor(s) intend to file an amended plan to
resolve pending objection to confirmation and/or to cure deficiencies in the prior plan.

       THEREFORE, THE COURT HEREBY ORDERS as follows:

        1.      Confirmation of Debtor(s) initial chapter 13 plan filed October 2, 2018 (Docket
#2) is DENIED and any objection(s) thereto is/are deemed MOOT by the amended plan to be
filed pursuant to Debtor(s)’ Report. The Debtor(s) shall file the amended plan along with any
other documents identified in the Report, if any, on or before December 20, 2018. Any amended
plan filed by Debtor(s) shall be in substantial conformity with L.B. Form 3015-1.1. In the event
Debtor(s) file(s) an amended plan which is not in substantial conformity with L.B. Form 3015-
1.1, the within case may be dismissed without further notice or hearing.

        2.    The hearing on confirmation currently scheduled for December 6, 2018 at 10:00
a.m. is VACATED and RESCHEDULED for a non-evidentiary hearing regarding Debtor(s)
amended Chapter 13 Plan and Objections thereto, if any, at 10:00 a.m. on Thursday, January
31, 2019, in Courtroom B, U.S. Bankruptcy Court, U.S. Custom House, 721 19th Street,
Denver, Colorado 80202.

              Only if a timely and meaningful Confirmation Status Report is filed, counsel/parties
may appear by telephone at the hearing. The following instructions are provided for appearing
by telephone and connecting to the conference call line:

       Dial 1-888-684-8852, a few minutes prior to commencement of the hearing. It is
       a computerized system and you will be prompted to input an access code,
       followed by the pound sign (#). The access code is: 9369782. You will then be
       connected into the conference.

Failure to connect to the conference in a timely manner may preclude your participation in the
hearing. If you are unable to connect after following the instructions provided, please call the
Case:18-18627-JGR Doc#:27 Filed:11/29/18               Entered:11/29/18 12:27:30 Page2 of 2



Judge’s chambers at 720-904-7327 and leave a name and the telephone number where you can
be reached and the Court will return the call.

        3.     The Debtor(s) shall file a notice in substantial conformity with L.B. Form 3015-
1.2 and in compliance with Bankruptcy Rules 2002(b) and 7004, which notice shall also include
language in paragraph two above regarding telephone appearance at the continued hearing, and
shall serve such notice, along with a copy of the amended Chapter 13 Plan, on or before
December 20, 2018, on the following:

              ☒       Chapter 13 Trustee
              ☒       All creditors and parties who have entered an appearance and/or requested
                      notice in the case
              ☒       All creditors and interested parties
              ☒       Appropriate taxing authorities

       4.     The deadline for filing objections to confirmation is January 10, 2019.

      5.      On or before January 24, 2019, the Debtor(s) shall timely filed the appropriate
Confirmation Status Report or Verification of Confirmable Plan.

      IN THE EVENT DEBTOR FAILS TO TIMELY FILE A MEANINGFUL
       CONFIRMATION STATUS REPORT BY THE ABOVE DEADLINE,
  DEBTOR(S)—appearing pro se or through counsel—SHALL APPEAR, IN PERSON,
                     AT THE CONTINUED HEARING.

      6.     In the event Debtor(s) fails/fail to comply as ordered herein, confirmation of the
amended plan may be DENIED and the case may be dismissed without further notice or hearing.

       Dated: November 29, 2018                    BY THE COURT:


                                                   ______________________________
                                                   Joseph G. Rosania, Jr.,
                                                   United States Bankruptcy Judge




                                               2
